     Case 2:03-cr-00252-MLCF Document 115 Filed 09/17/20 Page 1 of 8



                    UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                   CRIMINAL ACTION

v.                                                         NO. 03-252

MICHAEL DILLON                                             SECTION “F”

                            ORDER AND REASONS


     Before   the   Court   is   the   defendant’s   pro   se   motion   for

reconsideration of this Court’s May 28, 2020 Order and Reasons

dismissing without prejudice his request for compassionate release

based on concerns arising from the COVID-19 pandemic.           Construing

the motion as a second request for compassionate release, for the

reasons that follow, the motion is DENIED.


                                 Background


     Michael Dillon is serving a 300-month term of imprisonment,

imposed by Judge Engelhardt in February 2005 following Dillon’s

plea of guilty to drug charges.        He is housed at FCI Beaumont Low,

with a projected release date of December 16, 2024.          He previously

filed a motion seeking compassionate release or to be placed on

home confinement for the duration of his prison term.           On May 28,

2020, the Court denied without prejudice his motion for failure to

exhaust administrative remedies with the Bureau of Prisons; the

Court also observed that it lacked the authority to order BOP to


                                       1
      Case 2:03-cr-00252-MLCF Document 115 Filed 09/17/20 Page 2 of 8



place him on home confinement. Having exhausted his administrative

remedies, Dillon again requests compassionate release or home

confinement.


                                       I.

                                       A.

     As      a   threshold   matter,   Dillon   satisfied    the   exhaustion

requirement for compassionate release.              It is undisputed that

Dillon lodged a request for a sentence reduction with the Warden

on June 1, 2020 and BOP failed to respond.            Because 30 days have

lapsed from the date of that request, with no response, the

mandatory        claims-processing     exhaustion    requirement     of   the

compassionate release statute is satisfied.                 Accordingly, the

Court turns to consider the merits of Dillon’s request for a

sentence reduction or compassionate release.


                                       B.


     Dillon moves for a sentence reduction under 18 U.S.C. §

3582(c). 1       He fails to show that he is eligible for one.




     1 The First Step Act of 2018 amended 18 U.S.C. § 3582(c) to
allow prisoners to move for compassionate release on their own
behalf. See PUB. L. NO. 115-391, 132 STAT. 5239. Before the
amendment, only the Director of the Bureau of Prisoners could move
for compassionate release.

                                       2
       Case 2:03-cr-00252-MLCF Document 115 Filed 09/17/20 Page 3 of 8



       Courts generally “may not modify a term of imprisonment once

it has been imposed.”        18 U.S.C. § 3582(c).       Since passage of the

First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018),

however, federal courts “may reduce the term of imprisonment” upon

request by an inmate. §3582(c)(1)(A); see also United States v.

Chambliss, 948 F.3d 691, 692-93 (5th Cir. 2020)(As amended, §

3582(c) provides that the Court “on a motion by the BOP or by the

defendant after exhausting all BOP remedies, may reduce or modify

a term of imprisonment, probation, or supervised release after

considering the factors of 18 U.S.C. § 3553(a), if ‘extraordinary

and compelling reasons warrant such a reduction.’”). The reduction

must also be “consistent with applicable policy statements issued

by the Sentencing Commission.”         § 3582(c)(1)(A).


       Section 3582(c)(1) is straightforward. The Court may reduce

Dillon’s prison term only if (1) “extraordinary and compelling

reasons warrant” a reduction; and (2) a reduction is “consistent

with       applicable   policy   statements   issued    by    the   Sentencing

Commission.”       18   U.S.C.   §   3582(c)(1)(A). 2        In   making   this

assessment, the Court is obliged to “consider[] the factors set

forth in section 3553(a) to the extent that they are applicable.”



       2Dillon is ineligible for relief under subsection (ii)
because he is not “at least 70 years of age,” and he has not
“served   at  least  30   years in  prison[.]”  18  U.S.C.  §
3582(c)(1)(A)(ii).

                                       3
      Case 2:03-cr-00252-MLCF Document 115 Filed 09/17/20 Page 4 of 8



Id.   Dillon has the burden to show that a sentence reduction is

warranted. See United States v. Jones, 836 F.3d 896, 899 (8th Cir.

2016).      He fails to satisfy his burden.


      Dillon    suffers    from   hypertension,   which    is    managed   with

medication. He contends that cases of COVID-19 within the facility

he is housed have risen sharply and he fears that his medical

condition places him in unique danger.            These circumstances, he

submits, are extraordinary and compelling under the statute.               The

government counters that no extraordinary or compelling reasons

justify reducing Dillon’s sentence.          On this record, the Court

agrees.


      The     first   §   3582(c)(1)   standard    --     extraordinary    and

compelling reasons -- is not met.           Dillon contends that he is

African American and that his hypertension puts him at greater

risk of developing a severe illness from COVID-19.              The government

counters that Dillon’s hypertension, standing alone, falls short

of qualifying as an “extraordinary and compelling reason[]” for a

sentence reduction. 18 U.S.C. § 3582(c)(1)(A).             The Court agrees.


      The     Sentencing    Commission’s    policy      statement     defines

“extraordinary and compelling reasons” to include -- in addition

to age (starting at 65) and certain family circumstances -- certain




                                       4
      Case 2:03-cr-00252-MLCF Document 115 Filed 09/17/20 Page 5 of 8



specified categories of medical conditions.                U.S.S.G. § 1B1.13,

cmt. n.1. 3    Relevant here, the application notes provide:


     (A) Medical Condition of the Defendant.

          (i) The defendant is suffering from a terminal
     illness[.]    Examples include metastatic solid-tumor
     cancer, amytrophic lateral sclerosis (ALS), end-stage
     organ disease, and advanced dementia.

              (ii) The defendant is

               (I) suffering       from    a     serious    physical   or
     medical condition,

               (II) suffering from a serious functional or
     cognitive impairment, or

               (III) experiencing deteriorating physical or
     mental health because of the aging process,

     That substantially diminishes the ability of the
     defendant to provide self-care within the environment of
     a correctional facility and from which he or she is not
     expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A).


     The record shows that Dillon’s hypertension is managed by

medication.      There is no evidence that the Bureau of Prisons is

mismanaging      the   treatment   of     this     condition.          Dillon’s

hypertension does not (as the Guidelines require) place him on an

“end of life” trajectory; nor has he shown that it amounts to a




3 In addition to the three discrete extraordinary and compelling
reasons that could warrant a reduction (medical condition, age,
and family circumstances), the Guidelines also provide for a catch-
all -- “Other Reasons” -- but those are directed to and determined
by the Bureau of Prisons. Id.
                                      5
        Case 2:03-cr-00252-MLCF Document 115 Filed 09/17/20 Page 6 of 8



serious    medical   condition    that       “substantially    diminishes”   his

ability to care for himself within the prison.                See, e.g., United

States v. Okpalobi, No. 13-101, 2020 WL 3429939, at *3 (E.D. La.

June 23, 2020)(Vance, J.)(finding under the circumstances that the

petitioner’s asthma and hypertension were health conditions that

fell short of meeting the extraordinary and compelling reasons

standard in the Sentencing Guidelines), appeal filed 7/10/20; see

also United States v. Chambers, No. 18-47, 2020 WL 4260445, at *3

(E.D.     La.    July     24,    2020)(Africk,       J.)(collecting      cases)

(hypertension does not amount to an extraordinary or compelling

reason for compassionate release).             Dillon has not shown how his

condition hinders his ability to care for himself in prison; in

fact, Dillon offers evidence that he is provided medication to

treat his health condition.         Dillon fails to show the Court how

his hypertension, which is being managed by medication, meets the

extraordinary and compelling reasons standard set forth in the

Sentencing Guidelines.


     That Dillon has not provided evidence triggering the level of

health concern necessary for early release in no way downplays

Dillon’s health condition or his generalized fear surrounding the

threat of the COVID-19 pandemic and the number of positive cases

indicated in his facility.        Simply put, the circumstances fail to

justify release.        See, e.g., United States v. Raia, 954 F.3d 594,


                                         6
      Case 2:03-cr-00252-MLCF Document 115 Filed 09/17/20 Page 7 of 8



597 (3d Cir. 2020); see also Chambers, 2020 WL 4260445, at *3-4;

Okpalobi, 2020 WL 3429939, at *2-3; United States v. Marco Perez-

Serrano, No. 13-2, 2020 WL 2754914, at *2 (S.D. Miss. May 27,

2020).   That this pandemic endures remains a stark reality for all

incarcerated     persons   and    many        others   in   the   community   more

generally.      The record demonstrates that BOP continues to take

measures to curb the spread of the virus and to limit inmates’

risk of contracting it.          In this regard and on this record, the

persistence     of   COVID-19    as   a       generalized    concern     cannot   be

considered      an   extraordinary    circumstance          warranting    sentence

modifications for all incarcerated persons with specified medical

conditions. 4




4 The Court is mindful that individuals with certain health
conditions, including hypertension, may be more vulnerable to
adverse health effects if they contract COVID-19. To be sure, the
Centers for Disease Control and Prevention advises that people
with certain conditions, such as chronic obstructive pulmonary
disease or serious heart conditions, are at an increased risk of
severe illness from COVID-19, and further cautions that people
with certain other conditions, including hypertension, might be at
an increased risk for severe illness from COVID-19. Thus, COVID-
19 is relevant to the compassionate-release analysis.     However,
there is no magic formula to achieve compassionate release: one
does not “qualify” for release during a pandemic by invoking a
particular listed health condition. The pandemic and the nature
of the defendant’s particular health condition and circumstances
are part of the extraordinary and compelling circumstance
statutory calculus guiding this Court’s discretion in determining
eligibility for a sentence modification.



                                          7
     Case 2:03-cr-00252-MLCF Document 115 Filed 09/17/20 Page 8 of 8



     The Court does not reach the second § 3582(c)(1) finding or

consideration of the § 3553(a) factors (which are also contested)

because   Dillon   has   not   shown       “extraordinary   and   compelling

reasons” warrant a sentence reduction.


                                   ***


     Accordingly, IT IS ORDERED: that the defendant’s pro se motion

seeking compassionate release is DENIED, and any renewed request

to be placed on home confinement is DENIED. 5


                          New Orleans, Louisiana, September 17, 2020


                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE



5 Dillon submits that he does not request that the Court place him
on home confinement, but, rather, that the Court should reduce his
sentence and add the remaining months to his term of supervised
release. The Court has determined that Dillon has not carried his
burden to justify a sentence reduction or compassionate release
under the applicable statute. Having failed to demonstrate relief
under the statute, the Court has no authority to offer Dillon’s
requested relief of home confinement. The Court reminds Dillon
that it lacks authority to simply order that Dillon serve the
remainder of his custodial sentence on home confinement. See 18
U.S.C. § 3621(b)(BOP is authorized to designate placement but will
consider   sentencing   court’s   recommendation);   see  also   §
3582(c)(limiting the Court’s authority to modify or reduce a
sentence).   Whether Dillon should be moved to home confinement is
BOP’s prerogative; the Attorney General has provided pandemic
guidance to BOP, which undertakes a screening process to determine
whether home confinement is warranted under all the relevant
circumstances.     As it must, the Court defers to the BOP
administrative process concerning requests for home confinement
due to COVID-19 concerns.
                                       8
